—Order, Supreme Court, New York County (William J. Davis, J.), entered March 30, 1992, which granted defendant’s CPLR 3211 (a) (7) motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff’s contention that the termination of his employment because he was arrested for driving while intoxicated and possession of an unlicensed firearm violates Executive Law § 296 is without merit.
Executive Law § 296 applies only to persons applying for employment previously convicted of a criminal offense and article 23-A of the Correction Law, to which it refers, affords plaintiff no relief. Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.